Name: COMMISSION REGULATION (EC) No 2567/97 of 18 December 1997 on the issue of system B export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 L 349/62 EN Official Journal of the European Communities 19 . 12. 97 COMMISSION REGULATION (EC) No 2567/97 of 18 December 1997 on the issue of system B export licences in the fruit and vegetables sector Whereas, to avoid this situation, applications for system B licences for oranges and apples for destination group X exported after 18 December 1997 should be rejected until the end of the current export period, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 610/97 (2), and in par ­ ticular Article 5 (5) thereof, Whereas Commission Regulation (EC) No 2186/97 (3) fixes the indicative quantities for system B export licences other than those sought in the context of food aid; Whereas, in the light of the information available to the Commission today, there is a risk that the indicative quantities laid down for the current export period for oranges and apples for destination group X will shortly be exceeded; whereas this overrun will prejudice the proper working of the export refund scheme in the fruit and vegetables sector; HAS ADOPTED THIS REGULATION: Article 1 Applications for system B licences for oranges and apples for destination group X submitted pursuant to Article 1 of Regulation (EC) No 2186/97, export declarations for which are accepted after 18 December 1997 and before 20 January 1998 , are hereby rejected . Article 2 This Regulation shall enter into force on 19 December 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 292, 15. 11 . 1996, p . 12 . (2) OJ L 93, 8 . 4 . 1997, p . 16 . 3 OJ L 299 , 4 . 11 . 1997, p . 10 .